UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One)Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8583866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 23Creek Circle Boothwyn, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 494 5534 Securities registered pursuant to Section12(b) of the Act: None Name of Each Exchange on Which Registered: None Securities registered pursuant to Section12(g) of the Act: Common stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo * Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act). Yes o No x There is no public market for the registrant's stock. As of June 30, 2011, there were no published bid or asked prices for the stock or sales of stock known to the registrant that would provide a basis for reporting market value. The number of shares of the registrant’s common stock, par value $0.001, outstanding as of March 19, 2012 was 4,652,474. The number of shares of the registrant’s Series A Nonvoting Capital Stock, par value $0.001 per share, outstanding as of March 19, 2012 was 3,500,000. PARTI Item 1. Business. On January 29, 2008, Lightning Gaming, Inc. (formerly known asRed Pearl Acquisition Corp.) (the “Company”) completed a merger (the "Merger") with Lightning Poker, Inc. (“Lightning Poker”). As a result of the Merger, Lightning Poker became a wholly owned subsidiary of the Company. The Company was incorporated in Nevada on March 1, 2007.Prior to the Merger, it was a "shell company," had no operations or employees (other than its officer Brian Haveson and his predecessor) and owned no property.Its executive offices are located at 23 Creek Circle, Boothwyn, Pennsylvania 19061. Lightning Poker was incorporated in Pennsylvania in 2005 under the name Pokermatic, Inc. and succeeded to the business of Pokermatic, LLC, a Pennsylvania limited liability company formed in 2004. As a result of the Merger, Lightning Poker became a wholly owned subsidiary of the Company.The Company is an early stage company which, through Lightning Poker and Lightning Slot Machines LLC, manufactures and markets gaming productsto casinos, card rooms, cruise ships, other gaming and lottery venues, bars and restaurants and the home market.The following discussion of the Company’s business includes the business of Lightning Poker, Lightning Slot Machines LLC and Lightning Products, LLC. 2 Products In 2009 the Company commenced the design, manufacture, marketing, sale and operation of video and reel spinningslot machines to customers in various gaming jurisdictions. Our videoslot machines contain games where the casino patron wagers on multiple pay lines. Our branded games combine advanced graphics, digital music and sound effects and secondary bonus games. The current products are (i) Video SCRABBLE bonus slot machines, (ii)multi-rack slot machines and (iii) spinning reel slot machines. We seek to develop games and gaming machines that offer high entertainment value to casino patrons and generate greater revenues for casinos and other gaming machine operators than the games and gaming machines offered by our competitors. Our gaming products feature advanced graphics and engaging games, and our games incorporate secondary bonus rounds. Currently our games are based on the licensed, well-recognized brands SCRABBLE, the cartoon characters POPEYE and his related family of characters, Speed Racer, Blondie,Beetle Bailey and Pink Panther. Substantially all of our gaming machines utilize technologies and intellectual property licensed from third parties. When we expanded our products to include slot machines, weembarked on an initiative to market ourvideo and reel-spinning slot machinesto additional Native American jurisdictions as well as the commercial casino marketplace and cruise lines.We currently have 125 such machinesplaced in 33 casinos in 13 jurisdictions andcruise ships. We are working to secure licensing to placethose slot machinesin a number of new jurisdictions across North America.The licensing process includes specific jurisdictional approvals from the appropriate testing laboratory and from the appropriate regulatory agency. We have to date, secured 33 licenses, including from Native American tribes, to offer our products in 13 states and Canadian province jurisdictions.We expect to be licensed in several additional markets during 2012 and in more jurisdictions over the next several years.We believe that we will successfully delivervideo and reel-spinning slot machines to new markets throughout 2012 and beyond. Our first product was The Lightning Poker Gaming System ("System"), a fully automated electronic poker table that enables up to ten players to make their wagers and game decisions via individual touch-screen betting stations. It utilizes a software application written in Java, which runs on a Linux-based multi-game table platform. Our System has received Gaming Laboratories Incorporated ("GLI") certification for a casino version of Texas Hold'em, Omaha, cash, and single table tournament poker.We needGLI certification to install our System in certain jurisdictions. In 2008, we developed a newer version of the System, which eliminated the need for a separate, stand-alone cashing station. The newer version allows for cashing at the System. As of March 1, 2012, we have sold or leased 59 newer version Systems, as described above, to domestic and international casinos and card rooms. As a result of our experience with the older version System, we wrote off the remaining value of the older version System in 2010. 3 Distribution Ourvideo and reel-spinning slot machines are marketed in North America by our employees. We plan to distributethose machines internationally through licensed distributors. Our System is distributed to casinos and other legal gaming venues in North America by our employees and internationally through a distribution agreement with Shuffle Master, Inc. (“Shuffle Master”) and its subsidiary. Shuffle Master is a global leader in distributing automatic utility and entertainment products to casinos and gaming venues. Shuffle Master’s leadership position and deep relationships with casino operators provide us with access to key decision-makers in our target market. Our original agreement with Shuffle Master provided for it to act as the exclusive world-wide distributor for the System to the gaming industry.Under that agreement, Shuffle Master received a fixed distribution fee for each System placed into operation. The agreement provided for a ten-year term which began on January 22, 2007, with the right of Shuffle Master to renew for additional five -year terms under certain conditions.Under the agreement Shuffle Master was required to place a minimum number of Systemsin each of the first five years of the agreement and thereafter use its commercially reasonable efforts to promote, market, distribute and service the Systems. Shuffle Master did not meet this minimum annual requirement during the initialterm, which gave us a right to terminate the agreement. As of the date of this report, we have not terminated our relationship with Shuffle Master, but we have modified our distribution agreement as described below.The agreement also gave Shuffle Master a termination right in the event of a change in control (as defined in the agreement) of Lightning Poker. Since April 2010 we have been operating under a modified distribution agreement with Shuffle Master and its subsidiary, which has not yet been reduced to a written contract.Under this modification, which has a five-year term, Shuffle Master’s subsidiary has become our exclusive distributor in Europe and Africa, in return for a higher distribution fee for that subsidiary’s sales in those territories.In the rest of the world, we continue to use Shuffle Master as our distributor, but on a non-exclusive basis. 4 Revenue Models We have four different revenue models for the products that we offer to our customers depending on each individual situation: ● Customer lease model ● Outright sale model ● Revenue sharing model ● Sale/ license model We offer a lease program to some of our customers whereby we receive a monthly lease payment.Typical lease agreements involve a month-to-month term. In an outright sale of our System or slot machine, we receive cash for the entire purchase price.All operating expenses are recorded as they are incurred.We will typically use this model in situations where there is a strong customer preference for an outright purchase or in situations where leasing to a customer may be impractical due to geographic or financial reasons.Our third model is a revenue sharing model, where we place our System or slot machine on the floor of the casino or card room and participate in a portion of therevenue generated by the System or slot machine.Typical revenue sharing agreements involve a month-to-month term and certain agreements provide fora minimum and maximum monthly payment. Our fourth model combines the sale and lease models whereby we sell the equipment and enter into a three-year license agreement with the customer to use our software. We offer our System customers both a service and software support agreement. Our service agreement provides for repair or replacement of System component hardware at a monthly rate of $500.Our software support agreement provides for telephone support during the customer’s hours of operation and is also priced at $500 per month.Shuffle Master receives the revenue from the service contracts with casinos and legal gaming venues, and we expect toreceive the revenue generated from all software support agreements as well as service agreements with customers in the bar/restaurant and home markets. Manufacture of Products We assemble the System at our facility in Boothwyn, Pennsylvania, using off-the-shelf components purchased from a variety of vendors and a table base and top manufactured to our specifications by a vendor of cabinetry products. The off-the-shelf components include touch-screen monitors for the individual player stations, a 45-inch center screen, a hard drive and memory cards, and other electronic equipment and materials.We perform final assembly of these components in our facility and then test and ship the System to our customers. Cabinets for our slot machines are produced by a third-party manufacturer.Generally, we load our gaming software into the cabinets and test the game at our Boothwyn, Pennsylvania facility. Competition The gaming machine market is highly competitive and is characterized by the continual introduction of new games and new technologies. Our ability to compete successfully in this market is dependent, in large part, upon our ability to: ● develop and offer games with higher earnings performance than the games and gaming machines from our competitors; ● create an expanding and constantly refreshed portfolio of games; 5 ● identify and develop or obtain rights to commercially marketable intellectual properties; ● adapt our products for use with new technologies; ● implement product innovation and reliability; ● offer mechanical and electronic reliability; ● generate brand recognition; ● implement effective marketing and customer support; and ● offer competitive prices and lease terms. We estimate that about 25 companies in the world manufacture slot machines for legalized gaming markets. Of these companies, we believe that Aristocrat, Bally Technologies, IGT, Konami Co. Ltd., Lottomatica’s G-Tech Holdings subsidiaries Atronic Casino Technology and Speilo Manufacturing Inc., Multimedia Games, Inc., Novomatic Group of Companies, and WMS have a majority of this worldwide market. In the categories of video gaming machines, we compete with market leader IGT, as well as Aristocrat, Lottomatica’sAtronic Casino Technology subsidiary, Bally Technologies, Franco Gaming Ltd., Konami Co. Ltd., Multimedia Games, Inc., the Novomatic Group of Companies, and Unidesa Gaming and Systems. Our competitors vary in size from small companies with limited resources tolarge multi-national corporations with greater financial, marketing and product development resources than we have. The larger competitors have an advantage in being able to spend greater amounts to develop new technologies, games and products that are attractive to players and customers. In addition, some of our competitors have developed, sell or otherwise provide to customers secure, centralized player tracking and accounting systems which allow casino operators to accumulate accounting and performance data about the operation of gaming machines. We do not currently offer these systems. The market for electronic gaming devices is mature and characterized by a variety of competitors that create and license proprietary table games. We are currently aware of one GLI-certified direct competitor, PokerTek, Inc. , a publicly traded, North Carolina based manufacturer of electronic poker tables.We compete directly with PokerTek in distribution to tribal and commercial casinos, card rooms, restaurants and amusement facilities.Other potential competitors include Amaya Gaming Group (formerly Gametronix) and Digideal, neither of which is currently GLI-certified.In addition to pure-play electronic poker table manufacturers, we may encounter competition from major casino operators and distributors that choose to develop their own electronic poker systems.We anticipate that established manufacturers of gaming devices will have widespread brand recognition, substantially greater resources and marketing capabilities than we have and some,if not all, of the regulatory approvals that would be required to market and sell their products in our target markets, including target markets in which we have not yet obtained regulatory approval. If we are unable to obtain all the regulatory approvals that we are seeking, or if we are unable for other reasons to compete successfully, we may be unable to establish market acceptance for our System, which may limitour revenue growth in these markets. We also compete with poker tables using live dealers and other gaming and entertainment products within casinos and card rooms, including slot games, roulette, craps, sportsbook, keno, public domain table games such as blackjack, and other live and automated table games. In addition, we compete with Internet poker websites and other forms of Internet gaming. 6 Intellectual Property We currently havethree patents and 13 applications for patents pending before the U.S. Patent and Trademark Office, which relate to various aspects of our System.Patent applications can take many years to beapproved and we can provide no assurance that any of these patents will be issued. As we continue to develop new technology, we may file patent applications with respect to such technology. Our trademark for “Lightning Poker” is registered with the U.S. Patent and Trademark Office. We have registered the www.LightningPoker.net and www.LTGaming.com Internet domain names. From time to time we use a number of licensed trademarks. The trademarks, logos, trade names, and product names used herein, other than ours, are the property of their respective owners. We routinely enter into license agreements for the use of intellectual properties and technologies in our products. These agreements generally provide for royalty advances and license fee payments when the agreements are signed and minimum commitments which are cancelable in certain circumstances. We have entered intotechnology agreements with IntueCode Gaming Corporation and Codespace Gaming, Inc. for a nonexclusive perpetual license to use their gaming platforms/operating systems. Currently we have exclusive license agreements with (i) Hasbro, Inc. to use the SCRABBLE brand in gaming devices in North America, (ii) Hearst Holdings, Inc. for the exclusive worldwide use of POPEYE (except United Kingdom and Japan)and Blondie and associated characters in gaming devices, (iii) Speed Racer Enterprises, Inc. for the exclusive worldwide (except Japan) use of Speed Racer and associated characters in gaming devices, (iv) MGM HomeEntertainment Distribution Corpto use the Pink Pantherfamily of characters in gaming devices in the United States and Canada and (v)Hearst Holdings, Inc. for the worldwide use of Beetle Bailey and associated charactersin gaming devices. The licensor typically must inspect and approve any use of the licensed property. In addition, each license typically provides that the licensor retains the right to exploit the licensed property for all other purposes, including the right to license the property for use with any products not related to gaming machines. We believe that our use of licensed brand names and related intellectual property contributes to the appeal and success of our products, and that our future ability to license, acquire or develop new brand names is important to our success. Therefore, we continue to invest in the market positioning of our company and the awareness and recognition of our brand names and brand names that we license. Gaming Regulations and Licensing Regulatory Overview Generally, the manufacture, sale and use of gambling devices are subject to extensive federal, state, local and, in some jurisdictions, tribal regulation. In order to sell and distribute our products to our target markets we, along with our customers, must comply with the applicable regulations of each jurisdiction in which we operate, including certain foreign jurisdictions. We expect it to take up to 24 months or longer from the date of the submission of our application to obtain regulatory approval in some jurisdictions. As of March 1, 2012, we have a total of 35 licenses for our products including in certain foreign jurisdictions, and we have pending applications or we are preparing to file applications for four additional licenses in North America. Because our System represents a new and innovative technology, it is impossible for us to accurately determine how the various regulatory authorities will view its sale and use, or how long it will take to obtain any required approvals or licenses. 7 It is possible that the approval of our System and other gaming products will take much longer than we expect or that our System and other gaming products will not be approved in the jurisdictions where we intend to operate, in which case we will be unable to generate revenues in such jurisdictions. The laws and regulations of the jurisdictions in which we intend to operate are subject to amendment and reinterpretation from time to time, and therefore it is possible that even if our System or our other gaming products are approved at one time, their use may be restricted, conditioned or prohibited in the future. A total of 40 states and provinces in Canadaallow casino-type gambling. We will not sell or distribute our gaming products in states or provinces that prohibit casino gambling. The following is a brief description of the material regulations that may apply to us in some of the jurisdictions in which we intend to market and sell our products. If a state requires that the Company, as well as our products, obtain regulatory approval, we will be required to submit detailed financial and operating reports and furnish any other information the state may require. Our officers, directors, certain key employees and any person having a material relationship with us may also have to qualify with the state and obtain a finding of suitability. Our beneficial owners, especially beneficial owners of more than 5% of our outstanding Common Stock, may also be required to obtain a finding of suitability. If a gaming authority in any jurisdiction fails to find any of our officers, directors or significant shareholders suitable, we may be prohibited from leasing, licensing or selling our products in that jurisdiction. A finding of suitability is generally determined based upon a myriad of facts and circumstances surrounding the entity or individual in question and many gaming authorities have broad discretion in determining whether a particular entity or individual is suitable. We are unaware of circumstances that would prevent a gaming authority from finding any of our officers, directors or significant shareholders suitable. If any of our officers, directors or significant shareholders is not found suitable in a jurisdiction requiring a finding of suitability, we would be prevented from leasing, licensing or selling our products in that jurisdiction as long as the personin question remained an officer, director, or a significant shareholder. Such an occurrence would likely delay introduction of our products into such jurisdiction or prevent us from introducing our products in such jurisdiction altogether. Depending on how material any such jurisdictions are to our plan of operations, failure to obtain such findings of suitability could have a material adverse affect on our results of operations. In addition, a finding that one of our officers, directors or significant shareholders is not suitable in any jurisdiction may hinder our ability to obtain necessary regulatory approvals in other jurisdictions. Conversely, however, a finding of suitability by one or more gaming authorities does not ensure that similar suitability determinations will be obtained from any other gaming authorities. A state regulator may have the authority to disapprove a change in our officers, directors and key employees. Some corporate transactions, including those that may be advantageous to our shareholders, may require prior approval of various state regulators. These states may also require our products to undergo rigorous testing, a field trial and a determination as to whether our products meet strict technical standards set forth in the applicable state regulations. The failure to comply with any requirements imposed bystate regulators or required by state law could prevent us from selling our products in such state, subject us to criminal and civil penalties, substantial fines and adversely affect our business. We previously applied for gaming regulatory approvals to sell our System in Nevada. Due to the current state of the United States economy we withdrewour application without prejudice. 8 Tribal Casinos Numerous Native American tribes have become engaged in or have licensed gaming activities on Native American tribal lands as a means of generating revenue for tribal governments. Gaming on Native American tribal lands, including the terms and conditions under which gaming equipment can be sold or leased to Native American tribes, is or may be subject to regulation under the laws of the tribes, the laws of the host state, and the Indian Gaming Regulatory Act of 1988 (“IGRA”), which includes regulation and oversight by the National Indian Gaming Commission (“NIGC”) and the Secretary of the United States Department of the Interior (“Interior Secretary”). Furthermore, gaming on Native American lands may also be subject to the provisions of statutes relating to contracts with Native American tribes, which are also administered by the Interior Secretary. The IGRA requires that the tribe and the host state enter into a written agreement called a tribal-state compact, that specifically authorizes Class III gaming. The compact must be approved by the Interior Secretary, with the notice of approval published in the Federal Register. Tribal-state compacts vary from state to state. Many require that equipment suppliers meet ongoing registration and licensing requirements of the state and/or the tribe and some impose background check requirements on the officers, directors, principals and shareholders of gaming equipment suppliers. Under the IGRA, tribes are required to regulate gaming on their tribal lands under ordinances approved by the NIGC. These ordinances may impose standards and technical requirements on hardware and software and may impose registration, licensing and background check requirements on gaming equipment suppliers and their officers, directors, principals and shareholders. We have the required licenses to manufacture and distribute our products in the Native American jurisdictions in which we do business. Under the IGRAwe believe that theSystem is categorized as a Class II gaming device and therefore, we may legally use our System, if we are in compliance with all other applicable laws and regulations, in those tribal casinos located in states where poker is either expressly permitted or not expressly prohibited. However, there is no assurance that our belief is correct. Certain tribes may require a legal opinionthat the Systemqualifies as a Class II device, and the casino itself may seek an opinion from the NIGC. Obtaining such legal opinions may be difficult, time-consuming and expensive, and although NIGC opinions are advisory in nature, should we receive an adverse opinion from the NIGC, it would impact our ability to sell our System to tribal casinos. It is also possible that a court having jurisdiction or the NIGC could determine that our System is a Class III gaming device, the use of which is only permitted if the compact between the state and the tribe allows Class III gaming. There are substantially fewer tribes that are permitted to conduct Class III gaming than are permitted to conduct Class II gaming and therefore, such a ruling would significantly impair our ability to sell or lease our System to tribal casinos. The United States Department of Justice ("DOJ"), the primary law enforcement entity responsible for enforcing the federal law that restricts or prohibits certaingaming devices and activities, namely the Federal Gambling Devices Act of 1962, which is commonly known as the Johnson Act, has traditionally taken a broad view as to what constitutes a gambling device prohibited bythe Johnson Act. We believethe Johnson Act is inapplicable to the use of our System, but it is possible that the DOJ would disagree with our position. In that event, the DOJ might institute criminal and civil proceedings against us, anda court might rule that the Johnson Actprohibits the use of our System by tribal casinos unless the tribe and state have entered into an appropriate tribal-state compact. Any such proceedings could interfere with our ability to obtain regulatory approvals in other jurisdictions. Additionally, certain tribes require GLI certification for devices such as our System and our other gaming products before the casino will agree to purchase or lease the devices. GLI certification requires meeting certain technical specifications and standards and can be difficult and time consuming. It is possible this process will take longer than we anticipate for a particular jurisdiction, or we may never obtain GLI certification for a particular jurisdiction. 9 Federal Regulation We are required to register annually with the Criminal Division of the DOJ in connection with the sale, distribution or operation of gaming equipment. The Johnson Act makes it unlawful, in general, for a person to manufacture, transport or receive gaming machines or components across state lines unless that person has first registered with the U.S. Attorney General. We also have various record-keeping and equipment-identification requirements imposed by this act. Violation of the Johnson Act may result in seizure and forfeiture of the equipment, as well as other penalties. We believe the Johnson Act is inapplicable to the use of our System. However, the DOJ has traditionally taken a broad view as to what constitutes a gambling device prohibited by the Johnson Act, and may disagree with our position on the Johnson Act. International Regulation Through our agreement with Shuffle Master, we market our System internationally. Certain foreign countries permit the importation, sale and operation of gaming equipment in casino and non-casino environments. To market our System in these jurisdictions, our company, our executives and certain shareholders, and the System itself must comply with each country’s applicable regulations. Research and Development We currently conduct research and development activities primarily to develop new gaming platforms and content and to add enhancements to our existing product lines.We believe our ability to deliver differentiated, appealing products and services to the marketplace is based on our research and development investments and we expect to continue to make such investments in the future.These research and development costs consist primarily of salaries and benefits and consulting fees. Our research and development expenses were$1,022,906 and $862,988 during the fiscal years ended December 31, 2011 and December 31, 2010, respectively. Significant Customers, Foreign Revenues and Foreign Assets For the years 2011 and 2010 revenue from customers outside the United States accounted for approximately $230,875 and $3,182,578 or 19% and 91% of revenues, respectively,andeight casino customersand five casino customers accounted for 50% and 81%, respectively, ofour revenues.One customer which was a group of casinos under common controlrepresented approximately11% of our 2011 revenues. We do not anticipate this customer to be significant in 2012. As of December 31, 2011, our long-lived assetsoutside the United States were not significant. As of December 31, 2010, approximately 62% of our long-lived assets were outside the United States. As of December 31, 2011 and December 31, 2010, two customers and threecustomers accounted for 7% and 60%, respectively,of our net accounts receivable. Employees As of March 1, 2012, we had 15 full-time employees. We also have one consultant that provides legal services and one consultant that provides engineering services on a part-time basis. We consider our relationships with our employees to be satisfactory. None of our employees is covered by a collective bargaining agreement. 10 Item 1A . Risk Factors. Our business is subject to a variety of risks. The following risk factors could result in a material adverse effect upon our business, financial condition, results of operations, and ability to implement our business plan. Many of these events are outside of our control. Risks Relating to our Business We have a limited operating history on which to evaluate our business. We are an early-stage company that has generated only minimal operating revenue. Our business model is unproven and the lack of meaningful historical financial data makes it difficult to evaluate our prospects. To the extent that we are able to implement our business plan, our business will be subject to all of the problems that typically affect a business with a limited operating history, such as unanticipated expenses, capital shortfalls, delays in program development and possible cost overruns. We are in the process of developing and testing new game software and new slot machines which may not appeal to customers.Moreover, given the current decline in revenues that gaming companies are experiencing, they might not choose to take on new gaming products that do not have a proven record of success. We have a history of losses. We may be unable to generate sufficient net revenue in the future to achieve or sustain profitability. We have accumulated losses of $23,042,233 through the year ended December 31, 2011. To implement our business plan and generate the increased revenues necessary to achieve profitability, we must gain broad market acceptance of our products,. The market for our products is heavily regulated. We must obtain regulatory approvals for our Company and our products in many additional jurisdictions, including some jurisdictions where we have not yet filed applications. In addition to the usual risks associated with the introduction of a new product, the timing of our revenue generation will be driven, in part, by our ability to gain broad market acceptance of our products in thosejurisdictions where we are able to distribute our products, our receipt of regulatory approvals in additional jurisdictions, and ourentry into definitive agreements with customers in those jurisdictions. We anticipate increased expenses, losses and cash flow deficits as we seek additional regulatory approvals for our products and market them in various jurisdictions. We may not receive further regulatory approval in any jurisdiction and even if we do, we may not obtain market acceptance in that jurisdiction. For the reasons discussed in this Risk Factors section and elsewhere in this report, we might not generate significant revenues to achieve profitability in the foreseeable future or at all. Even if we achieve profitability, we might not be able to sustain or increase it on a quarterly or annual basis.Our failure to do so would adversely affect our business and may require us to raise additional capital or incur additional debt, which may be very difficultgiven the current state of the gaming industry, capital markets and the overall economy. We have recently received assurance from a major stockholder to support our operations toJune 30, 2013, should such support become necessary. Our success in the gaming industry depends in large part on our ability to expand further into the slot machine market and new geographical markets.Our further expansion into these markets will present new challenges and risks that could adversely affect our business and results of operations. As we seek to expand further into the slot machine market and new geographical markets, we expect to encounter business, legal, operational and regulatory uncertainties, many of which are similar to those we currently face in our System deployment. As a result, we may encounter legal and regulatory challenges that are difficult or impossible to foresee and which could result in an unforeseen adverse impact on planned revenues or costs associated with this expansion. If we are unable to effectively develop and operate within these new markets, then our business, operating results and financial condition would be impaired. 11 Successful growth in new markets may require us to make changes to our products to ensure that they comply with applicable regulatory requirements, and will require us to obtain additional licenses.Our ability to effect these changes and obtain the required licenses is subject to a great degree of uncertainty and may never be achieved. Generally, our ability to further expand into the slot machine market and enter new geographical markets involves a number of business uncertainties, including: ● whether our resources and expertise will enable us to effectively operate and grow in such new markets; ● whether our internal processes and controls will continue to function effectively; ● whether we have enough experience to accurately predict revenues and expenses in these new markets; ● whether we will be able to successfully compete against larger companies who dominate the markets that we are trying to enter; and ● whether we can timely perform under our agreements in these new markets because of other unforeseen obstacles. If we are unable to keep pace with rapid innovations in new technologies or product design and deployment, or if we are unable to quickly adapt our development and manufacturing processes to compete, our business and results of operations could be negatively impacted. Our success is dependent on our ability to develop and sell our products that are attractive not only to our customers, but also to their customers, the end players.If our gaming devices do not appeal to customers, or if our gaming devices do not meet or sustain revenue and profitability expectations, our gaming devices may be replaced by our competitors’ devices.Additionally, we may be unable to enhance existing slot machines in a timely manner in response to changing regulatory, legal or market conditions or customer requirements, or new products or new versions of our existing products may not achieve acceptance in new or existing markets. Therefore, our future success depends upon our ability to design and market technologically sophisticated products that meet our customers’ needs regarding, among other things, ease of use and adaptability, and are unique and entertaining such that they achieve high levels of player appeal and sustainability. If we fail to keep pace with our competitors, our business could be adversely affected and a decrease in demand for our products could also result in inventory obsolescence charges. The demands of our customers and the preferences of the end players are continually changing. As a result, there is constant pressure to develop and market new game content and technologically innovative products. As our revenues are heavily dependent on the earning power and life span of our games and because newer game themes tend to have a shorter life span than more traditional game themes, we face increased pressure to design and deploy new and successful game themes to maintain our revenue stream and remain competitive. Our ability to develop new and innovative products could be adversely affected by: ● the failure of our new gaming products to become popular with end players; ● a decision by our customers in particular or the gaming industry in general to decline to purchase our new gaming devices or to cancel or return previous orders, content or systems in anticipation of newer technologies; ● an inability to roll out new games, services or systems on schedule as a result of delays in regulatoryapproval in the applicable jurisdictions, or otherwise; and ● an increase in the popularity of competitors' games. If we cannot adapt our manufacturing infrastructure to meet the needs of our product innovations, or if we are unable to make upgrades to our production capacity in a timely manner, our business could be negatively impacted. 12 If we fail to obtain or maintain gaming licenses and regulatory approvals, we will be unable to operate our business and license or sell our products. The manufacture and distribution of gaming machines are subject to extensive federal, state, local and tribal regulation. Some jurisdictions require licenses, permits and other forms of approval for gaming devices. Most, if not all, jurisdictions also require licenses, permits and documentation of suitability, including evidence of financial stability, for the manufacturers and distributors of such gaming devices and for their officers, directors, major shareholders and key personnel. Our failure to obtain regulatory approval in any jurisdiction will prevent us from distributing our products and generating revenue in that jurisdiction. Obtaining such approval is a time-consuming and costly process and cannot be assured. Although a manufacturer of gaming devices may pursue entity regulatory approval with regulators of tribal casinos at the same time that it pursues regulatory approval for its gaming devices, states that license commercial casinos require that a manufacturer obtain entity regulatory approval before seeking approval for gaming devices. This might result in additional time and expense associated with obtaining regulatory approvals. Even after incurring significant time and expense seeking such regulatory approvals, we may not be able to obtain them. Based on our understanding of classification under the IGRA, we believe that our System qualifies as a permissible aid to Class II gaming and that tribal casinos in states where poker is expressly permitted or not expressly prohibited (so long as poker is being played somewhere in the state) will be legally entitled to use our System, provided that they otherwise comply with the IGRA, and the regulations of the NIGC and the tribe. However, there is no assurance that our belief is correct. The DOJ, the primary law enforcement entity responsible for enforcing the Johnson Act, has traditionally taken a broad view as to what constitutes a gambling device prohibited by the Johnson Act. It is possible that the DOJ will disagree with our view that the Johnson Act is inapplicable to the use of our System.If so, the DOJ may institute criminal and civil proceedings against us and a court may rule that the Johnson Act prohibits the use of our System by tribal casinos unless the tribe and state have entered into an appropriate tribal-state compact. Any such proceedings could interfere with our ability to obtain regulatory approvals in other jurisdictions. If we fail to obtain a necessary registration, license, approval or finding of suitability in a given jurisdiction, we would likely be prohibited from distributing our products in that jurisdiction. In addition, some jurisdictions require license holders to obtain government approval before engaging in some transactions, such as business combinations, reorganizations, stock offerings and repurchases. We may not be able to obtain all necessary registrations, licenses, permits, approvals or findings of suitability in a timely manner, or at all. Our failure to obtain in a timely manner regulatory approvals in jurisdictions that are material to us, whether individually or in the aggregate, would have a material adverse effect on our net revenue and delay or prevent market acceptance of our products. If we fail to obtain or maintain gaming licenses and regulatory approvals for our officers, directors and significant shareholders, wemight be unable to operate our business and license or sell our products. Gaming authorities in some jurisdictions may investigate any individual who has a material relationship with us, and any of our shareholders, to determine whether the individual or shareholder is suitable to those gaming authorities.If a gaming authority in any jurisdiction fails to find any of our officers, directors or significant shareholders suitable, we may be prohibited from leasing, licensing or selling our products in that jurisdiction and it could adversely affect our regulatory approvals in other jurisdictions. A finding of suitability is generally determined based upon a myriad of facts and circumstances involving the entity or individual in question, and many gaming authorities have broad discretion in determining suitability.If any of our officers, directors or significant shareholders are not found suitable in a jurisdiction requiring a finding of suitability, we would be prevented from leasing, licensing or selling our products in that jurisdiction as long as the individual or entity in question remained an officer, director, or significant shareholder. Such an occurrence would likely delay or prevent our introduction of our products into such jurisdiction. 13 Depending on how material such jurisdiction is to our plan of operations, failure to obtain findings of suitability could have a material adverse effect on us. In addition, a finding that one of our officers, directors or significant shareholders is not suitable in any jurisdiction may hinder our ability to obtain or retain regulatory approvals in other jurisdictions. Conversely, however, a finding of suitability by one or more gaming authorities does not ensure that similar suitability determinations will be obtained from any other gaming authorities. Although we can terminate the employment of an officer or remove a director who is not found suitable, such action could disrupt the management of our Company and adversely affect our business and the results of our operations. In addition, the removal of a director may be delayed if such removal requires action on the part of our shareholders. Most of our competitors have greater resources and other advantages, and our failure to remain competitive could adversely affect our ability to retain existing customers and obtain future business. There are a number of companies that offer poker-related entertainment or manufacture and distribute automated gaming machines. Most of these companies have greater financial resources than we have. We are aware of one GLI-certified competitor offering automated poker tables such as ours. The primary challenges to entering a market are the need to establish relationships with the owners and operators of casinos and card clubs, the requirements for regulatory approvals, and the development of the necessary technology for our products. Our competitors include manufacturers of gaming devices that have already established such relationships and that have received some, if not all, of the regulatory approvals needed to market and sell automated poker tables or slot machinesin our target markets, and we anticipate that the number of such competitors will increase in the future. Most of our competitors have greater financial resources than we have. Therefore, we anticipate that the challenges to entry into our markets would not pose a significant obstacle for such manufacturers if they sought to compete with us. Competition in the gaming industry is intense due to the number of providers, as well as the limited number of facilities and jurisdictions in which they operate. There are many companies who could introduce directly competitive products in the short term that also have established relationships, the potential to develop technology quickly and greater resources than we have. As a result of consolidation amonggaming facilities and their owners, the level of competition among providers has increased significantly as the number of potential customers has decreased.Other members of our industry may independently develop games similar to our games, and competitors may introduce noncompliant games that unfairly compete in certain markets due to uneven regulatory enforcement policies. Additionally, our customers compete with other providers of entertainment for their end users’ entertainment budget. Consequently, our customers might not be able to spend new capital on acquiring gaming equipment. Moreover, our customers might reduce their utilization of revenue sharing agreements. We operate in a very competitive business environment and if we do not adapt our approach and our products to meet this competitive environment, our business, results of operations or financial condition could be adversely impacted. There is intense competition in the gaming products industry, which is characterized by dynamic customer demand and rapid technological advances. We must continually adapt our approach and our products to meet this demand and match these technological advances and if we cannot do so, our business, results of operations or financial condition may be adversely impacted. Conversely, the development of new competitive products or the enhancement of existing competitive products in any market in which we operate could have an adverse impact on our business, results of operations or financial condition.Due to the downturn in the economy in general and particularly in the gaming industry, we may not be able to adapt to the market adequately.If we are unable to remain dynamic in the face of changes in the market, it could have a material adverse effect on our business, results of operations and financial condition. In general, we compete with other gaming and entertainment products for space on the casino customers’ floor, as well as for our customers' capital and operational spending. Some of the larger gaming supply companies with whom we compete are IGT, Bally, WMS and Aristocrat. New competitors may also enter our key markets. Also, some of our product segments may compete against each other for space on the casino floor. Adverse general worldwide economic conditions that affect the gaming industry or a reduction in demand for gaming in any of our significant markets may adversely affect our results of operations. Our business operations are affected by international, national and local economic conditions. The current level of activity in the general economy, or in a region constituting a significant source of our customers, or a reduction in demand for gaming, may harm the health of casino operators and our other customers andresult in fewer customers leasing or purchasing our products, which would adversely affect our results. General worldwide economic conditions have been unfavorable in recent years. These conditions continue to make it difficult for our customers and us to accurately forecast and plan future business activities and they continue to cause our domestic and foreign customers to slow their spending on ourproducts.We cannot predict the effect or duration of the current level of economic activity or the timing or strength of a subsequent economic recovery, worldwide or in the gaming industry. If the domesticmarkets for our products significantly deteriorate due to these macroeconomic effects, our business, financial condition and results of operations will likely be materially and adversely affected. 14 Our growth and ability to access capital markets are subject to a number of economic risks. Financial markets in the United States continue to be cautious.It is possible that unfavorable financial market conditions will continue for a long time orthat there will be an even further deterioration in financial markets and confidence in major economies. These financial market conditions affect our business in a number of ways. The diminished availability of credit in financial markets adversely affects the ability of our customers to obtain financing for purchases and operations and could result in a decrease in, or cancellation of orders for our products and services.Current financial market conditions could also affect our ability to raise funds in the capital and bank lending markets. Our debt includes approximately$13.5 million of notesmaturing in 2013.If economic conditions do not improve by the respective maturity dates of our debt, we might not be able to refinance them on favorable terms, or at all.This, in turn, could have a material and adverse effect on us. Risks that impact our customers may impact us. If fewer players visit our customers' facilities, if such players have less disposable income to spend at our customers' facilities, or if our customers are unable to devote resources to purchasing and leasing our products, there could be an adverse effect on our business. Such risks that affect our customers include, but are not limited to: ● adverse economicconditions in gaming markets such as those being currently experienced, including recession, economic slowdown, higher interest rates, higher airfares and higher energy and gasoline prices; ● global geopolitical events such as terrorist attacks, other acts of war or hostility, and popular uprisings and violence such as those that have been occurring in the Middle East; and ● natural disasters such as major fires, floods, hurricanes, tornadoes, earthquakes and tsunamis and their aftermath. Economic, political, legal and other risks associated with international salesand sales in Native American jurisdictions could adversely affect our operating results. Our international business is affected by global economic and political conditions. Changes in economic or political conditions in any of the countries in which we conduct business could result in exchange rate movement, new currency or exchange controls, or other restrictions being imposed on our customers. We also have agreements with casinos in Native American jurisdictions, which may subject us to sovereign immunity risks and could subject us to additional compliance costs. 15 We compete in a single industry and our business may suffer if our products become obsolete or demand for them decreases, includingas a result of the downturn in the gaming industry. We derive substantially all of our revenues from leasing, licensing, selling and other financing arrangements of products of and for the gaming industry. The gaming industry is suffering from a significant downturn, with many casinos havingimplemented layoffs and major reductions in spending. Because of this downturn, our business may materially suffer if our products become obsolete or if use of our products decreases.Our licensingagreements with our customers are typically month-to-month and provide for termination upon 30 days' prior notice by either party.Accordingly, consistent demand for and satisfaction with our products by our customers is critical to our financial condition and future success. Problems, defects or dissatisfaction with our products could cause us to lose customers or revenues from leases with minimal notice. Additionally, our success depends on our ability to keep pace with technological advances in our industry and to adapt and improve our products in response to evolving customer needs and industry trends. If demand for our products weakens due to lack of market acceptance, technological change, competition, regulatory changes, or other factors, it could have a material adverse effect on our business, results of operations and financial condition. 16 Defects in, and fraudulent manipulation of, our products could reduce our revenue, increase our costs, burden our engineering and marketing resources, involve us in litigation and adversely affect our gaming licenses. Our success will depend, in part, on our ability to avoid, detect and correct software and hardware defects and prevent fraudulent manipulation of our products. Our products are subject to rigorous internal testing, and will be subject to additional testing by regulators in certain gaming jurisdictions. We may not be able to build and maintain products that are free from defects or manipulations and that satisfy these tests. Although we have taken steps to prevent defects and manipulations, our products could suffer such defects and manipulation after they have been widely distributed. Although we do not believe it is likely, it is possible that an individual could breach the security of a casino or card club and fraudulently manipulate its operations. Any such fraudulent manipulation, defects or malfunctions, or any such problems with our slot machines, could result in financial losses for our customers and, in turn, termination of leases, cancellation of orders, product returns and diversion of our resources.Even if our customers do not suffer financial losses, casinos and card clubs may replace our machines if they donot perform according to expectations. Any of these occurrences could also result in the loss of, or delay in, market acceptance of our productsand loss of licenses, leases and sales. In addition, the occurrence of defects in, or fraudulent manipulation of, our products may give rise to claims for lost revenues and related litigation by our customers and may subject us to investigation or other disciplinary action by regulatory authorities that could include suspension or revocation of our regulatory approvals. Our failure to obtain any necessary additional financing would have a material adverse effect on our business. Most of our revenue is derived from leasing our products to customers under operating leases. Until we are able to sell substantially more units of our products, our ability to lease our products to customers on a large scale may require us to obtain additional financing necessary for the manufacture of our products. However, sources of financing for the gaming industry have diminished dramatically during the current state of the economy. Our inability to obtain financing on terms that would allow us to licenseour products profitably would hamper our ability to distribute the products on a large scale and may therefore, delay our ability to obtain significant early market presence as well as market acceptance of our products. In addition, if our revenues are not sufficient, or if we incur more than anticpated expenses, we may need to seek additional equity or debt financing. Under current economic conditions, it is uncertain whether we could obtain such financing. Even if such financing is available, it may not be on terms that are favorable to us or in sufficient amounts to satisfy our requirements. If we need, but are unable to obtain, additional financing we may be unable to develop our products, adequately protect our intellectual property, meet customer demand for our products, withstand adverse operating results, or otherwise accomplish our business objectives. More importantly, if we are unable to obtain further financing when needed, our continued operations may have to be scaled down or even ceased and our ability to generate revenues would be negatively affected. 17 Our agreements with our lenders and major investors impose significant restrictions on us. Our loan agreements and Investor Rights Agreement with our lenders and major investors contain various covenants that restrict our ability to do various things, including: ● incur additional indebtedness; ● subject our property to further liens; ● transfer our assets; ● invest in any other companies (other than our wholly-owned subsidiaries); ● make changes in our line of business or enter into any new line of business; and ● change our capital stock structure. In addition, any of the following could result in a default and acceleration of our obligations under the loan agreements: ● a breach of any of our covenants under the loan agreements; ● a breach of any of our other material obligations, or a loss of any of our material licenses or permits, that would reasonably be expected to have a material adverse effect on us; ● an unstayed or undischarged judgment against us in excess of $50,000; or ● any other material adverse change with respect to us, as detailed in the loan agreements. If we were unable to repay our indebtedness upon acceleration, the lenders could proceed against the underlying collateral.Our assets might not be sufficient to repay the amounts in full, and we might be unable to borrow sufficient funds to refinance the indebtedness or obtain a waiver of the accelerating event. 18 We are dependent on intellectual property rights.Therefore, infringement claims against us, patents issued to our competitors, or misappropriation of our trade secrets or other proprietary information may adversely affect us. Our competitors have patents covering, among other things, gaming machine features, bonusing techniques and related technologies.If our products use processes or other subject matter that is claimed under our competitors’ patents, or if other companies obtain patents claiming subject matter that we use, those companies may bring infringement actions against us.We have, from time to time, received correspondence from a significant competitor of our System advising us that it has filed certain patent applications, is aggressively pursuing patent protection for its products, and will aggressively pursue any patent infringers. Whether a product infringes a patent involves complex legal and factual issues, which can be time-consuming and expensive to resolve. In addition, because patent applications can take many years to be approved, there may be applications now pending of which we are unaware, which may later result in the issuance of patents that our products may infringe or that may lead to infringement claims against us. If our product infringes a patent, we could be prevented from distributing the product unless and until we obtain a license or redesign the product to avoid infringement. A license may not be available or may require us to pay substantial royalties. We also may not be successful in redesigning a product to avoid infringement. Infringement and other intellectual property claims, with or without merit, can be expensive and time-consuming to litigate, and we may not have the resources to defend against infringement suits brought against us. Furthermore, if we are found to have willfully infringed on another party’s patent, we might be liable for treble damages. Our products utilize trademarks and other intellectual properties licensed from third parties.Our future success may depend upon our ability to obtain, retain or expand licenses for popular intellectual properties in a competitive market.If we cannot renew or expand existing licenses, we may be required to discontinue or limit our use of the products that use the licensed technology or bear the licensed marks. We also rely on trade secrets and other proprietary information. We enter into confidentiality agreements with our employees and independent contractors regarding our trade secrets and proprietary information, but we cannot beassured that the obligation to maintain the confidentiality of our trade secrets or proprietary information will be honored. Despite various confidentiality agreements and other trade secret protections, our trade secrets and proprietary know-how could become known to, or independently developed by, competitors. The use of our productscould result in product liability claims that could be expensive and that could damage our reputation and harm our business. Our business exposes us to the risk of product liability claims. Subject to contractual limitations, we will face financial exposure to product liability claims if our products fail to work properly and cause monetary damage to patrons, casinos or card clubs. In addition, defects in the design or manufacture of our productsmight require us to recall each productthat has been leased. Although we maintain product liability insurance, the coverage limits of policies available to us may not be adequate to cover future claims. If a successful claim is brought against us in excess or outside of our insurance coverage, we may be forced to divert resources from the development of our products, the pursuit of regulatory approvals and other working capital needs in order to satisfy such claims. 19 We are dependent on the success of our customers and are subject to industry fluctuations. Our success depends on our customers licensing or buying our products to expand their existing operations, replace existing gaming products or equip a new casino. Any slowdown in the replacement cycle, includingas a result of the current downturn in the gaming industry, may negatively impact our operations. Additionally, to the extent existing or potential customers choose to allocate capital to expenditures other than gaming products, such as real estate acquisitions, hotel furnishings, restaurants and other improvements, or generally to reduce expenditures, particularly in response tocurrent conditions in the gaming industry, we may suffer a material adverse effect on our business, results of operations and financial condition. Certain market risks may affect our business, results of operations and prospects. In the normal course of our business, we are routinely subjected to a variety of market risks, examples of which include, but are not limited to, interest rate movements, fluctuating commodities markets, higher labor costs, increased fuel prices, collectability of receivables and recoverability of residual values on our assets such as those in certain international markets. Further, some of our customers may experience financial difficulties, possibly as a result ofcurrent conditions in the gaming industry, or may otherwise not pay accounts receivable when due, resulting in increased write-offs.We may incur material losses in these areas in the future. The loss of the services of our Chairman and Chief Executive Officer (“CEO”)or other key employees, or the failure to attract additional key individuals, could materially and adversely affect our business. Our success will depend on retention of key executives who have been instrumental in our development thus far, and on our ability to attract and retain employees to complete the development or enhancements of our products and to market them widely. We seek to compensate and incentivize our executives and other key employees through competitive salaries and equity incentive compensation, but such compensation may not be sufficient to enable us toretain them or hire new personnel. Our management team’s limited experience in the gaming market could increase costs, hamper our marketing strategies and delay our expansion. We have not yet demonstrated that we are able to implement our business plan fully or in a timely manner. The limited experience of our management team in the gaming industry and the markets for automated game technology and slot machines could result in increased operating and capital costs, difficulties in executing our operating and marketing strategies and delays in our expansion strategy. Our management team also has limited experience with the process of obtaining the regulatory licenses, certifications and approvals that we will need in order to market and distribute our products in additional jurisdictions. We may not successfully address any or all of the risks posed by this limited experience, and our failure to do so could seriously harm our business and operating results. Our success will depend on the reliability and performance of third-party manufacturers and suppliers. We currently manufacture the System from component parts obtained from third party suppliers and obtain slot machine cabinets from a third party manufacturer, but we expect in the future to retain third parties to complete all phases of manufacturing. If those manufacturers are unable to meet our requirements, wewould be significantly hampered in serving our customers and may miss revenue-generating opportunities. In addition, the supply of the liquid crystal display for the System is uncertain, and we could experience significant backlogs. Our inability to contract with third-party manufacturers and suppliers to provide a sufficient supply of our products on acceptable terms and on a timely basis could negatively impact our relationships with existing customers and cause us to lose revenue-generating opportunities with potential customers.In addition, manufacturing costs may increase significantly and we may not be able to successfully recover these cost increases with increased pricing to our customers. Either situation could have an adverse impact on our business, results of operations and financial condition. 20 If the network infrastructure of certain casinos in which our products are or will be installed proves unreliable, market acceptance of our products would be materially and adversely affected. We expect to enter into agreements with operators of casinos and card clubs in more than one location. We anticipate that our agreements with such customers will provide that they are responsible for providing, at their expense, a dedicated high-speed connection between our products in the various locations operated by them to a remote central server supporting our products. Failures or disruptions of a customer’s dedicated high-speed connection that result in the stoppage of play or in reduced performance of our products could reduce patron gaming experience, adversely affect the casinos’ or card clubs’ satisfaction with automated gaming devices in general and delay or prevent market acceptance of our products. Attitudes and public policies regarding gaming might change, to our detriment. Although poker in particular and gaming in generalhave been popular in the United States and abroad, gaming has historically experienced backlash from various constituencies and communities. Public tastes are unpredictable and subject to change, and they may be affected by changes in the country’s economic, political and social climate. A change in public tastes or a backlash among certain constituencies or in certain communities could result in reduced popularity of poker or gaming in general, or increased regulation of the gaming industry, either of which could significantly reduce demand. We have been incurring significant additional costs since we became a publicly reporting company in 2008, and we expect this to continue. Our public company compliance costs before we acquired Lightning Poker in January 2008 in the Merger were not substantial, due to our minimal operations before the Merger. Lightning Poker did not operate as a public company before the Merger. As a publicly reporting company with operations since January 2008, we have been incurring, and will continue to incur, significant legal, accounting and other expenses. In addition, the Sarbanes-Oxley Act of 2002, as well as rules implemented by the United States Securities and Exchange Commission (“SEC”), have imposed various requirements on public companies. Our management and other personnel need to devote a substantial amount of time to these matters. Our business is subject to quarterly fluctuation. Our quarterly operating results may vary based on the timing of the opening of new gaming jurisdictions, the opening or closing of casinos, the expansion or contraction of existing casinos, approval or denial of our products and corporate licenses under gaming regulations, the introduction of new products, the mix of domestic versus international sales and the mix of leaseversus sales revenue. As a result, our operating results could be volatile, particularly on a quarterly basis. 21 Risks Relating to our Common Stock There is no trading market for our common stock, and liquidity of shares of our common stock is limited. There is no public trading market for our common stock, and we do not expect a public trading market to develop in the foreseeable future.Trading in our stock has been minimal, the number of shareholders is relatively small and, there are no market makers for our stock.Consequently, holders of our stock may find it difficult to liquidate their investments. Our common stock might never be listed on any stock exchange. We might not attempt to meet, or we might be unable to meet, the initial listing standards of NASDAQ or any other stock exchange.Even if we obtain a listing of our common stock, we might be unable to maintain that listing.Before our stock is so listed, we might seek to have our stock quotedon the OTC Bulletin Board or on the Pink Sheets, where our stockholders may find it more difficult than on a stock exchangeto dispose of shares or obtain accurate quotations as to trading price and trading activity. In addition, if we failed to meet criteria set forth in a trading rule issued by the SEC, that rule would impose various practice requirements on broker-dealers who sell our stock to persons other than established customers and accredited investors. This may deter broker-dealers from recommending or selling our stock, which may further reduceits liquidity. This would also make it more difficult for us to raise additional capital. We have never paid dividends on our common stock. We have never paid dividends on our common stock and do not intend to pay any dividends in the foreseeable future. We anticipate that any funds available for payment of dividends will instead be re-invested into the Company to further our business strategy. Our authorized Preferred Stock could be issued under circumstances that would adversely affect holders of our common stock. Our Articles of Incorporation authorize the issuance of up to 10,000,000 shares of Preferred Stock with designations, rights and preferences determined from time to time by our Board of Directors. Accordingly, our board of directors is empowered, without stockholder approval, to issue those shares with dividend, liquidation, conversion, voting, or other rights which could adversely affect the voting power or other rights of holders of our common stock.For example, those shares could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of our company.In February 2010 we allocated 6,000,000 of these shares to a new series of stock titled Series A Nonvoting Capital Stock (“Nonvoting Stock”), which is identical to our common stock except that it is nonvoting, and we have issued 3,500,000 of those shares since then.Although we have no present intention to issue any of the remaining shares of Nonvoting Stock or any of the other 2,500,000 shares of Preferred Stock, there is no assurance that we will not do so in the future. Item 1B.Unresolved Staff Comments None. Item 2. Properties. Welease office and warehouse space of 11,566 square feet located at 23 Creek Circle Boothwyn, PA 19061 at an average rental of $83,665 per year. The lease expires in July 2015. This isthe location of our principal offices and substantially all of our operations.The premises are in good condition and adequate for our foreseeable needs. We believe our property is adequately insured. Item 3. Legal Proceedings. None. 22 PART II Item 4.Mine Safety Disclosures. None Item 5. Market for Registrant's Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities. Market information. There is no established public trading market for our common stock and we do not expect such a market to develop in the foreseeable future. Trading in ourstock has been minimal and we have no reliable basis for reporting trading prices or bid prices. Holders of record. On March 19, 2012, there were approximately 78 shareholders of record of our common stock and two shareholders of record of our Nonvoting Stock.We have no information that indicates the number of beneficial ownersis materially higher. Dividend policy. We have never declared or paid cash dividends on our stock. Weintend to retain any future earnings to finance the growth and development of our business and do not intend to pay any cash dividends on our stock in the foreseeable future. Payment of dividends in the future, if any, will be made at the discretion of our board of directors. Such decisions will depend on a number of factors, including our future earnings, capital requirements, financial condition and future prospects and such other factors as our board of directors may deem relevant. Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth information, as of December 31, 2011, with respect to our stock option plan under which our common stockis authorized for issuance. We have allocated 2,500,000 shares under our 2007 Equity Incentive Plan (the “2007 Plan”). Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plan (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ (1) Stock options in 2007 were granted under Lightning Poker’s 2006 Equity Incentive Plan ( the “2006 Plan”). After the Merger those options were exchanged for an equal number of the Company’sstock options under the 2007 Plan on substantially the same terms and conditions. All stock options granted after the Merger were granted under the 2007 Plan. Item 6. Selected Financial Data. Not applicable. 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. CAUTIONARY STATEMENT Throughout this report we make “forward-looking statements,” as that term is defined in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the”Exchange Act”).Forward-looking statements include the words “may,” ”will,” “could,” “would,” “likely,” estimate,” “intend,” “plan,” “continue,” “believe,” “expect,” “projections” or “anticipate” or the negative of such terms and similar words and include all discussions about our ongoing or future plans, objectives or expectations. We have based these forward-looking statements on our current expectations and projections about future events.These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions that may cause our actual results, level of activity, performance or achievementsto be materially different from any future results, levels of activity performance or achievements expressed or implied by such forward-looking statements. You should read this report completely and with the understanding that actual future results may be materially different from what we expect.We do not plan to update forward-looking statements unless applicable law requires us to do so, even though our situation or plans may change in the future. All future written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section or elsewhere in this report.In light of these and other risks, uncertainties and assumptions, the forward-looking events discussed in this report might not occur. Specific factors that might cause our actual results to differ from our expectations, might cause us to modify our plans or objectives, or might affect our ability to meet our expectations include, but are not limited to those identifiedin Item. 1A “RISK FACTORS”. The historical financial information contained in this section has been derived from ourfinancial statements and should be read together with the financial statements and related notes contained elsewhere in this report. Overview We were formed to develop and market our System, which is an electronic poker table that provides a fully automated table gaming experience without a dealer in casinos and card rooms in regulated jurisdictions worldwide.In 2009, we commenced the design, manufacture, marketing, sale and operation of video and reel spinning slot machines to customers in various gaming jurisdictions. The current products of this type are (i) a Video SCRABBLE bonus slot machine, (ii) a multi-rack slot machine and (iii) a spinning reel slot machine utilizing our licensed brands.When we expanded our products to include slot machines, we embarked on an initiative to market our slot machinestoNative American jurisdictions as well as the commercial casino marketplace and cruise lines. Our System is designed to increase revenue and security while helping to reduce the labor costs associated with poker play.Our System achieves the goal of increasing revenue by allowing a larger number of hands to be played per hour, increasing the “rake” or per-hand fee collected by the operator commensurately.The elimination of a live dealer also reduces labor costs and permits more tables to be operational in jurisdictions where skilled poker dealers are in short supply. In 2008, we developed a newer version of the System, which eliminated the need for a separate, stand-alone cashing station. The newer version allows for cashing out at the System. We have generated operating revenues, but we have a history of losses since our inception. We incurred a net loss of $4,423,058 in the fiscal year ended December 31, 2011. 24 We areregistered as an approved vendor to distribute the current version of our Systemto casinos, tribal casinosand card rooms located in California, Connecticut andIowa. We have also placed our current System in casinos in the Alberta andBritish Columbia provinces in Canada, Belgium, Columbia, Finland, Germany, Nicaragua, Panama andPortugal. We areregistered as an approved vendor to distribute our slot machines in 16 jurisdictions.We must obtain regulatory approvals in many additional jurisdictions, including Nevada, in order to fully effectuate our business plan. We may not receive any such regulatory approvals. In 2009 wewithdrew our licensing application in Nevada, without prejudice, due to economic conditions. Due to these and a variety of other factors, including those described under “RISK FACTORS” in Item1A of this report, we may be unable to generate significant revenues or margins, control operating expenses orachieve or sustain profitability in future years. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures. On an ongoing basis, we evaluate these estimates, including those related to the valuation of equity awards issued. We base our estimates on historical experience and on various other assumptions that we believe arereasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that of our significant accounting policies, which are described in Note 1 to our financial statements appearing elsewhere in this report, the following accounting policies involve a greater degree of judgment and complexity. Accordingly, these are the policies we believe are the most critical to aid in fully understanding and evaluating our consolidated financial condition and results of operations. Revenue Recognition We generate revenue from leasing our System and slot machines and from providing maintenance and support services to customers that license our System and slot machines.We also sell our Systems and slot machines outright (not including the software which is licensed and not sold) to some customers, with a recurring fee formaintenance. We recognize revenue in accordance with the Financial Accounting Standards Board (“FASB”) guidance on software revenue recognition. We recognize revenue on sales of our products, net of rebates, discounts and allowances, when persuasive evidence of an agreement exists, the sales price is fixed or determinable, our products are delivered and our ability to collect is reasonably assured. We recognize revenue generated under operating leases when the ability to collect is reasonably assured. The lease agreements are based on either a fixed monthly price or a pre-determined percentage of the monthly net “rake” revenue collected foreach System and daily revenue collected for each slot machine. If multiple units of our products are included in any onesale or lease agreement, weallocate revenue to each unit based upon its respective fair value against the total contract value and defer revenue recognition on those units where we have not met all requirements of revenue recognition. We recognize revenue from maintenance and support services ratably over the term of thesupport services agreement. We intend to recognize any revenues from professional services not essential to the customers’ use of the software under time-and-materials-based agreements as services are performed. 25 Research and Development We expense internally-developed software costs in accordance with guidance by the FASB with respect to research and development costs. All employee and product costs associated with the development of our products are expensed until technological feasibility is reached. Technological feasibility is established when a product design and a working model of the software product have been completed and the completeness of the working model and its consistency with the product design have been confirmed by testing. Equity-based Compensation, Warrants and Convertible Feature of Long Term Debt We account for our stock-based employee compensation awards in accordance with FASB issued guidance on transactions in which an entity exchanges its equity instruments for goods or services. The FASB guidance also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments. We value stock options issued based upon the Black-Scholes option-pricing model and recognize this value as an expense over the period in which the options vest. We estimate thefair value of each option award on the date of grant using the Black-Scholes option pricing model that used the assumptions noted in the following table.Expected volatility is based upon publicly traded companies with similar characteristics.We use historical data to estimate option exercise and employee termination within the valuation model.The expected term of options granted represents the period of time that options granted are expected to be outstanding.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. There were no options granted during 2011. In accordance withloans obtained by the Company, the lenders holdwarrants to purchase 8,901,385 shares of the Company’s commonstock at any time through June 2016 ata price of $1.00 per share.The purchase price is subject to adjustment from time to time pursuant to the provisions of the respective warrant agreements. The warrants were not issued with the intent of effectively hedging any future cash flow, fair value of any asset, liability or any net investment in a foreign operation. The warrants do not qualify for hedge accounting, and as such, all future changes in the fair value of these warrants will be recognized currently in earnings until such time as the warrants are exercised or expire. Also, certain notes contain a right to convert the principal amount of the note and accrued interest into shares of common stock. The Company accounts for the value of the warrants and the debt conversion right in the same manner used for stock-based compensation. In accordance with FASB guidance, warrantsand the debt conversion feature are classified within Level 3 because they are valued using the Binomial model. Some of the inputs to these valuations are unobservable in the market and are significant. Income Taxes We account for income taxes under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. The accounting for income taxes involves significant judgments and estimates and deals with complex tax regulations. When recognizable, the recoverability of certain deferred tax assets is based in part on estimates of future income and the timing of temporary differences, and the failure to fully realize such deferred tax assets could result in a higher tax provision in future periods. 26 Recent Accounting Pronouncements In October 2009, the FASB issued guidance on revenue recognition formultiple-deliverable revenue arrangements. Theguidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The guidance addresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting. The adoption of the guidance did not have amaterial impact onthe Company’s financial statements. In October 2009, the FASB issued guidance on certain revenue arrangements that include software elements. The guidancereduced the types of transactions that fall within thescope of software revenue recognition guidance. Software revenue recognition guidance requires that its provisions be applied to an entire arrangementinvolving the sale of any products or services containing or utilizing software when the software is considered more than incidental to the product or service. As a result of the amendments included in the guidancemany tangible products and services that rely on software will be accounted for under the multiple-element arrangements revenue recognition guidance rather than under the software revenue recognition guidance. Under this new guidance, the following components would be excluded from the scope of software revenue recognition guidance: the tangible element of the product, software products bundled with tangible products where the software components and non-software components function together to deliver the product's essential functionality, and undelivered components that relate to software that is essential to the tangible product's functionality. The guidancealso addresses how to allocate transaction consideration when an arrangement contains both deliverables within the scope of software guidance (software deliverables) and deliverables not within the scope of that guidance (non-software deliverables). This guidance was effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 The adoption of the guidance did not have amaterial impact onthe Company’s financial statements. In July2010, the FASB issued an accounting standards update to improve the disclosures that an entity provides about the credit quality of its financing receivables and the related allowance for credit losses. As a result of this update,an entity is required to disaggregate by portfolio segment or class certain existing disclosures and provide new disclosures about certain financing receivables and related allowance for credit losses. These provisions are effective for interim and annual reporting periods ending on or after December15, 2010. The adoption of this accounting standard update did not have a significant impact on our financial statements or disclosures. In May 2011, the FASBissued guidance on how to measure fair value and on what disclosures to provide about fair value measurements. The guidance expands disclosure requirements particularly for Level 3 inputs to include the following: ● For fair value categorized in Level 3 of the fair value hierarchy: 1. a quantitative disclosure of the unobservable inputs and assumptions used in the measurement, 2. a description of the valuation processes in place (e.g., how the entity decides its valuation policies and procedures, as well as changes in its analyses of fair value measurements, from period to period), and 3. a narrative description of the sensitivity of the fa ir value to changes in unobservable inputs and interrelationships between those inputs. ● The level in the fair value hierarchy of items that are not measured at fair value in the statement of financial position but whose fair value must be disclosed. 27 This guidance will be effective for ourfirst quarter of fiscal 2012 and is not expected to have a material impact on our financial statements. In June 2011, the FASB issued guidance on presentation of comprehensive income to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income. This update changes the requirements for the presentation of other comprehensive income, eliminating the option to present components of other comprehensive income as part of the statement of stockholders' equity, among other items. The guidance requires that all non-owner changes in stockholders' equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance will be effective for our first quarter of fiscal 2012 and as the update only requires a change in presentation, we do not expect it to have a material impact on our financial statements. Twelve Months Ended December 31, 2011 Compared to TwelveMonths Ended December 31, 2010 (All amounts are rounded to the nearest thousand) Revenue The Company’s revenues for the year ended December 31, 2011 were $1,210,000 compared to $3,486,000 for theprior year. The decrease in revenues was primarily due to lower sales of refurbished Systems in the current period and lower license fees due to lower System placements,partly offset by $694,000of license fees earned on the placement of our slot machines. Cost of Products Sold For the year ended December 31, 2011, cost of products solddecreased $1,180,000to $36,000from $1,216,000 for the year ended December 31, 2010. This decrease was due to lower sales of refurbished Systems tointernational customers in the current period. Gross margins were 64% for the year ended December 31, 2011 compared with 57% for the year ended December 31, 2010. The increase in gross marginwas principally due to lower System equipment costs and selling costs. Operating Expenses Operating expensesincreased by $351,000 to $920,000for the year ended December 31, 2011, from $569,000 for the year ended December 31, 2010.Thisincreasewas primarily the result of the establishment of inventory obsolescence reserves of $332,000 primarily related toSystemparts and an increase in repair costs of $123,000 partly offset by a decline in commissions due to the decline in System related license fees. Research and Development Expenses Research and development expensesincreased by $160,000 to $1,023,000 for the year ended December 31 2011, from $863,000 for the year ended December 31, 2010. The increase in research and development expenses is primarily related tothe development of our new branded gaming products. Selling, General and Administrative Expenses Selling, general and administrative expenseswere$1,767,000 for each of the years ended December 31, 2011 and2010.Selling, general and administrative expensesare comprised ofstaffing, marketing , regulatory fees, compliance costs and office expenses. Depreciation and Amortization Depreciation and amortization decreased from $973,000 for the year ended December 31, 2010 to $807,000 for the yearended December 31, 2011. This decrease was primarily related to the lower installed base of Systems during 2011 and the absence in 2011 of an impairment charge of $264,000 on idle Systemsthat wasrecorded in 2010, partly offset by depreciation andamortization ofinstalled slot machines and new brand licenses in 2011. 28 Net Interest Expense Net interest expense increased from $1,196,000 for the yearended December 31, 2010 to $1,240,000 for the year ended December 31, 2011. This change was the result of the issuance of notes payable and related warrants during 2010 of $2,000,000and higher warrant costs as a result of the amendment of the terms of the warrants in June 2011. Change in Value of Warrants andConvertibility Feature ofLong Term Debt The change in fair value of our warrants and convertibility feature of long term debt of $197,000 was mainly due to the declines in the remaining life of the warrant and convertibility feature of long term debt and the estimated fair market value of our common stock. Liquidity and Capital Resources We have incurred net losses since inception.We have historically funded our operating costs, research and development activities, working capital investments and capital expenditures associated with our growth strategy with proceeds from the issuances of our stock and loans. These transactions are described in more detail following the discussion of cash flows below: Discussion of Statement of Cash Flows Year EndedDecember 31, Change Net cash used in operating activities $ ) $ ) $ Net cash provided by(used in) investing activities ) ) Net cash provided by financing activities Netincrease (decrease ) in cash and cash equivalents $ ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ For the twelve months ended December 31, 2011, net cash used in operating activities decreased$308,000 (15%) to $1,764,000 as compared to $2,072,000 for the twelve months ended December 31, 2010. The decrease in cash used in operating activities was primarily due to thetiming of paymentstocreditors, suppliers and vendors. Net cash used by investing activities increased $2,332,000 to $1,318,000 for the twelve months ended December 31, 2011, from $1,014,000 provided byinvesting activities for the twelve monthsendedDecember 31, 2010.Cash provided by investing activitiesin 2010 was primarily a function of the proceeds from the sale offixed assets partly offset by the net investment in property, plant and equipment used in our operations, and software and brand licenses. Cash used in investing activities in 2011 was to produce branded slotmachines and acquire brand and software licenses for our slot products. Net cash provided by financing activities was $2,000,000 for the twelve months ended December 31, 2011. During 2011, cash provided from financing activities consisted primarily of proceeds from issuance of a note ($1,000,000) and the sale of Nonvoting Stock ($1,000,000).During 2010, cash provided from financing activities consisted primarily of proceeds from issuance of notes ($2,000,000), partly offset by the payment on the capital lease. The note issued in 2011 was converted to 1 million shares of Nonvoting Stock in June 2011. In June 2011 the Company entered into a series of agreements with lenders that included, among other things, the following: ● conversion of a $1,000,000 promissory note issued in April 2011 into 1,000,000 shares of our Nonvoting Stock, with cancellation of all interest and other amounts payable under the note; ● sale of 1,000,000 shares of Nonvoting Stockfor $1,000,000 and issuance of a warrant for 1,000,000 shares of our common stock at $1.00 per share (subject to anti-dilution adjustments); 29 ● amendment of ten common stock warrants held by a lender, which were issued between July 2006 and April 2011 and are exercisable for an aggregate of 6,401,385 shares of our common stock, resulting in all of those warrants having an expiration date of April 12, 2016 and an exercise price of $1.00 per share (subject to anti-dilution adjustments); ● amendment of four common stock warrants held by a lender, which were issued between June 2007 and February 2010 and are exercisable for an aggregate of 1,500,000 shares of our common stock, extending the expiration date of all of those warrants to April 12, 2016 and lowering the exercise price to $1.00 per share (subject to anti-dilution adjustments); ● amendment of 12 promissory notes held bylenders, issued by the Company's subsidiary, Lightning Poker, between July 2006 and February 2010 in an aggregate principal amount of $13,500,000, extending the maturity date to June 30, 2013 and fixing at $1.00 per share the price at which $7,500,000 of those notes (plus accrued interest of $1,999,123 as of December 31, 2011) can be converted to our common stock (subject to anti-dilution adjustments); ● giving preemptive rights to the lenders to maintain their respective percentage ownership of all of our outstanding stock, calculated on a fully-diluted basis; and ● requiring us to obtain the lenders' consent in order to engage in various material transactions or to change or add lines of business. In February 2010 we borrowed $1,000,000 fromThe Co Investment Fund, II, L.P. (“CI II”) and $1,000,000 fromStewart J. Greenebaum, LLC (“Greenebaum”) and we issued to each lender a warrant to purchase up to 500,000 shares of common stock at $2 per share. The loans were for a three-year term, with interest at 8% per annum. At the discretion of the lenders, all principal and interest outstanding on the loans may be converted into shares of our capital stock issued in our next equity financing at the same price and upon the same terms as the shares issuedin the next equity financing.The warrants were exercisable through 2013. The aggregate fair market value of the warrants at the time we issued them was $99,980. Also in February 2010, Greenebaum and we entered into a Debt Conversion Agreement under which a $1,000,000 note that Lightning Poker issued to Greenebaum in 2007 was converted into 500,000 shares of our NonvotingStock. All amounts payable under that note, other than the principal amount that was converted to stock, were canceled. In March2008, the Company entered into a60- month capital lease obligation to finance the purchase of a recreational vehicle.Annualpayments, including interest, under the capital leasewere $22,152. The capital lease was repaid in 2010. Operations and Liquidity Management For thetwelve months ended December 31, 2011, we incurred a net loss of $4,385,000 and used $1,764,000 of cash in operating activities. At December 31, 2011, our cash balance was $252,000. The generation of cash flow sufficient to meet our cash needs in the future will depend on our ability to obtain the regulatory approvals required to distribute our products and successfully market them to casinos and card clubs. Our current cash requirements are approximately $165,000 to $265,000 per month, principally for salaries, professional services, licenses, marketing, office expenses and the purchase of the hardware components for our products. In January 2012 we issued 1 million shares ofNonvoting Stock and warrants to purchase 1 million shares of common stock at $1.00 per share for total proceeds of$1,000,000. Based on our cash flow projections and anticipated revenues, we believe we may require additional capital to support our operations during2012.We have recently received assurance from a major stockholder to support our operations through June 30, 2013 should such support become necessary. In addition, our ability to sell or license our products on a large scale in the futuremay require additional financing for working capital. There is no assurance that such additional financing would be available to us, if at all, on reasonable terms, particularlyfor the reasons discussedabove in the “RISK FACTORS” item. Our inability to obtain such financing on terms that allow us to lease our products profitably would hamper our ability to distribute our products on a large scale. 30 Contractual Obligations The table below sets forth our known contractual obligations as of December 31, 2011: Total Less than 1 year 1 - 3 years 3 - 5 years More than 5 years Debt obligations(1) $ $ - $ $ - $ - Operating lease obligations(2) - - Royalty and license fees obligations(3) - - Other long-term liabilities - Total $ - $ - Represents the outstanding principal amount of notes and interest at the rate of 8% annually. Represents operating lease agreements for office and warehouse facilities. Represents royalty and license fee commitments for brand licenses and software source code. Off-Balance Sheet Arrangements As of December 31, 2011, there were no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. Not Applicable. Item 8.Financial Statements and Supplementary Data. Report of Independent Registered Public Accounting Firm The following is a list of financial statements filed herewith: Consolidated Balance Sheets as ofDecember 31, 2011 and December 31, 2010 Consolidated Statements of Operations for the years ended December 31, 2011 and 2010 Consolidated Statements of Stockholders’ Equity (Deficit) for the years ended December 31, 2011 and 2010 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 31 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Lightning Gaming, Inc. We have audited the accompanying consolidated balance sheets of Lightning Gaming, Inc. and Subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders' deficit and cash flows for the years then ended. Our audits also included the financial statement schedule of Lightning Gaming, Inc. listed in item 15(a). These financial statements and financial statement schedule are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Lightning Gaming, Inc. and subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for theyears then endedin conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly in all material respects the information set forth therein. /s/ McGladrey & Pullen, LLP Blue Bell, Pennsylvania March30, 2012 32 Lightning Gaming, Inc. and Subsidiaries Consolidated Balance Sheets December 31, December 31, Assets Current Assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses Total Current Assets $ $ Property, Plant and Equipment, net License Fees, net of accumulated amortization $ $ Other Assets Total Assets Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued expenses Total Current Liabilities $ $ Long Term Debt and Other Liabilities Long term notes payable Interest payable and other long term liabilities Fair value of warrants and convertible feature of long term debt Total Long Term Debt and Other Liabilities $ $ Commitments Stockholders' Deficit Preferred stock: $0.001 par value; authorized 10,000,000 shares,;Series A Nonvoting Capital Stock 6,000,000 shares authorized; 2,500,000 shares issued and outstanding at December31, 2011, 500,000 shares issued and outstanding at December31, 2010 Common stock: $0.001 par value; authorized 90,000,000 shares, 4,660,285 shares issued December 31, 2011 and 2010;4,652,474 outstanding December 31, 2011 and2010 Additional paid in capital Accumulated deficit ) ) Treasury stock 7,811 shares, at cost ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See Notes to ConsolidatedFinancial Statements 33 Lightning Gaming, Inc. and Subsidiaries Consolidated Statements ofOperations Year Ended December 31, December 31, Sales of systems and parts $ $ License fees Service revenues Total revenues Costs and Operating Expenses Cost of products sold Operating expenses Research and development Selling, general & administrative expenses Depreciation and amortization, including impairment charges Total costs and operating expenses Operating Loss ) (1,942,596 ) Non Operating Income (expense) Net interest expense (1,240,365 ) (1,196,282 ) Change in value of warrants and convertible feature of long term debt Other income (expense) - Net Loss $ ) $
